UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

APR 16 2001

Dear |
Thank you for your letter dated February 13, 2000, written to former Assistant Secretary Judith
Heumann at the U.S. Department of Education (Department), in which you seek policy
clarification regarding "unscheduled reevaluations" requested by parents. Please excuse the
delay in issuing this response.
In your letter, you state that the "MA. Parents Rights Brochure Addendum dated September,
1997, specifically informs parents 'If it appears that sufficient information is already available to
determine your child's initial or continuing eligibility for special education or your child's special
education program, the school district may recommend to you that no additional assessments are
needed. If you disagree with the recommendation, then you have the right to request that the
school conduct as [sic] assessment (s) of the child.'" Further, you ask the following three
questions regarding reevaluation under Part B of the Individuals with Disabilities Education Act
Amendments of 1997 (IDEA '97):
. If a parent (or Educational Surrogate Parent) requests a formal reevaluation
of a child who has already been identified with a disability and who has an
IEP, is the school district required to send the parent a consent form
proposing the reevaluation? Is the parent's right to request an unscheduled
reevaluation absolute?
. Are there any circumstances under which the school district is not required
to conduct the parent requested revaluation under IDEA-97? If the district
refuses to conduct the reevaluation, what steps must be taken by the district?

. If the district refuses the parent's request for the reevaluation, would the
parent be advised to file a formal complaint with the state Department of
Education?
Under w
evaluation is defined as "procedures used in accordance with w167
300.536 to determine whether a child has a disability and the nature and extent of the special
education and related services that the child needs." An initial evaluation of the child is the first
completed assessment of the child to determine if he or she has a disability under IDEA, and the
nature and extent of special education and related services to be provided. Once a child has been
fully evaluated the first time in a State, a decision has been rendered that a child is eligible under
o

400 MARYLAND AVE, SW WASHINGTON, D C 20202

Our mission is to e n s u r e equal a c c e s s to education and to promote educational excellence throughout the Nation

Page 2-

IDEA, and the required services have been determined, any subsequent evaluation of the child
would constitute a reevaluation. (.See the Analysis of Comments and Changes published as
Attachment 1 to the March 12, 1999 final regulations at 64 Fed. Reg. at 12606.)
As a general matter, under 8300.536, each public agency must ensure that the IEP of each child
with a disability is reviewed and a reevaluation is conducted if conditions warrant a reevaluation,
or if the child's parent or teacher requests a reevaluation, but at least once every three years. If
the parent requests a reevaluation, the public agency must either: (1) provide the parents with
written notice of the agency's proposal to conduct the reevaluation; or (2) provide parents with
written notice of the agency's refusal to conduct a reevaluation.
Further, under 8300.533(a), as part of any reevaluation, a group that includes individuals
described in 8300.344, and other qualified professionals, as appropriate, must review existing
evaluation data on the child. On the basis of that review, and input from the child's parents, the
group must identify what additional data, if any, are needed to determine, among other things:
whether the child continues to have a particular category of disability; the present levels of
performance and educational needs of the child; and whether any additions or modifications to
the special education and related services are needed to enable the child to meet the measurable
annual goals set out in the IEP of the child and to participate, as appropriate, in the general
curriculum. (8300.533(a)(2)). Whether additional data are needed as part of a reevaluation must
be determined on a case-by-case basis, depending on the child's needs and the information
available regarding the child, by the group members, which include the child's parents. If the
group, after reviewing the existing data, determines that no additional data is needed, then the
LEA need not provide additional assessments for the child. However. if the purpose of the
evaluation is for determining whether the child continues to be a child with a disability and the
parent requests additional assessments, the LEA must orovide them. See 34 CFR 300.533(d).
Note that parental consent is not required for the review of existing data (8300.505(a)(3)(i)).
However, parents must give informed consent before their child is reevaluated, including if
additional assessments or other evaluation procedures are necessary (8300.505(a)(1)(i)).
If a parent requests a reevaluation or additional assessments performed on his or her child (for
purposes other than determining continued eligibility of the child) and the public agency refuses,
the agency must provide notice (8300.503(a)(1)(ii)). The parent may then challenge the public
agency's refusal to conduct the reevaluation by requesting a due process hearing (8300.507(a)).
Section 300.507(a) permits a parent or public agency to initiate a due process hearing on any
matters related to the identification, evaluation or educational placement of the child with a
disability, or the provision of a free appropriate public education to the child. If the parent
initiates a due process hearing, the parent or attorney representing the child also must provide
notice to the public agency in a request for hearing (8300.507(c)). Mediation also must be made
available at a minimum when a due process hearing is requested (8300.506(a)). In addition, the
parent could file a State complaint under the procedures described at 88300.660-300.662 if the
parent believed that the action taken by the district violated a provision of IDEA or its
implementing regulations.

Page 3

We hope that you find this explanation helpful. If you would like further assistance, please
contact the Office of Special Education Programs and speak with Dr. Ken Kienas, the
Massachusetts State contact in the Monitoring and State Improvement Planning Division at
(202) 205-9057, or Dr. JoLeta Reynolds at (202) 205-5507.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education
Programs
cc:

Ms. Marcia Mittnacht
Massachusetts Department of Education

